Citation Nr: 1015304	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by the RO that 
declined to reopen previously denied claims for service 
connection for a seizure disorder, a right knee disorder, and 
residuals of right ankle sprain.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the Veteran's claim for service connection for a seizure 
disorder.  This matter is reopened, and as such, is 
recharacterized slightly on the title page.  For the reasons 
set forth below, the remaining issues on appeal-including 
the underlying matter of the Veteran's entitlement to service 
connection for a seizure disorder-are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  By a decision entered in February 2006, the RO disallowed 
the Veteran's application to reopen a previously denied claim 
for service connection for a seizure disorder.  The RO 
determined that the evidence received since the time of a 
prior final denial in July 1989 was insufficient to reopen 
the claim because it failed to establish that the Veteran had 
a seizure disorder that began in or became worse during 
active military service.  The RO notified the Veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  The evidence received since the time of the RO's February 
2006 decision includes medical evidence showing that the 
Veteran has apparently been diagnosed with a seizure 
disorder.  The evidence also includes statements from a 
treating VA physician which appear to suggest that the most 
likely etiology of the Veteran's seizure disorder is brain 
damage resulting from a hypoxemic injury in service.


CONCLUSIONS OF LAW

1.  The RO's February 2006 decision, disallowing the 
Veteran's application to reopen a previously denied claim for 
service connection for a seizure disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a seizure 
disorder.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  Generally, in 
order to prove service connection, there must be competent, 
credible evidence of (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 
341 (1999).

In the present case, the record shows that the RO, by a 
decision entered in February 2006, disallowed the Veteran's 
application to reopen a previously denied claim for service 
connection for a seizure disorder.  The RO determined that 
the evidence received since the time of a prior final denial 
in July 1989 was insufficient to reopen the claim because it 
failed to establish that the Veteran had a seizure disorder 
that began in or became worse during active military service.  
The RO notified the Veteran of its decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2005).  As a result, the RO's 
decision became final.  38 C.F.R. § 20.1103 (2005).  His 
claim may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last prior final adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2009).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the last final 
disallowance includes, among other things, VA clinical 
records, dated in 2007, showing that the Veteran has 
apparently been diagnosed with a seizure disorder.  The 
evidence also includes June 2007 statements from a treating 
VA physician which appear to suggest that the most likely 
etiology of the Veteran's disorder is brain damage resulting 
from a hypoxemic injury in service.  This evidence was not 
before adjudicators when the Veteran's claim was previously 
denied, relates to unestablished facts necessary to 
substantiate the claim (i.e., that he has a seizure disorder 
and that it could be attributable to service), and, assuming 
its credibility, raises a reasonable possibility of 
substantiating the claim.  It is therefore new and material.  
The claim for service connection for a seizure disorder is 
reopened.

In view of the Board's present action on this claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), have been satisfied with respect to the 
question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claim for service connection for a seizure 
disorder is reopened; to this limited extent, the appeal is 
granted.


REMAND

On November 9, 2000, the President signed the VCAA into law.  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  In the context of a claim to 
reopen, the VCAA requires, among other things, that the 
claimant be provided with notice describing the evidence 
necessary to substantiate the elements of service connection 
that were found insufficient in the previous denial.  See, 
e.g., Kent v. Nicholson, supra.  In the present case, 
although the RO sent the Veteran a VCAA notice letter in 
November 2007, pertaining to his claims for service 
connection for a right knee disorder and residuals of right 
ankle sprain, the letter did not contain all of the required 
information.  Corrective action is therefore required.

The Veteran has reported receiving treatment for seizures and 
leg problems at the VA Medical Center (VAMC) in Columbia, 
Missouri, in May 1989.  He has also reported receiving 
relevant treatment at the VA Community Based Outpatient 
Clinic (CBOC) in Jefferson City, Missouri, and at the 
Jefferson Barracks campus of the VAMC in St. Louis, Missouri, 
and has reported applying for disability benefits from the 
Social Security Administration (SSA) due to the impairment 
occasioned by seizures.  Presently, the Veteran's claims file 
does not contain any records of treatment from the VAMC in 
Columbia or the Jefferson Barracks campus of the VAMC in St. 
Louis.  Nor does it contain any records of treatment from the 
VA CBOC in Jefferson City, or the medical reports gathered in 
connection with his reported application for SSA disability 
benefits.  Because records of this sort could bear on the 
outcome of the Veteran's appeal, and because VA has not yet 
exhausted efforts to procure them, further development is 
required.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).

As noted previously, the Veteran's treating VA physician has 
made statements which appear to suggest that the Veteran's 
reported seizures might be attributable to service.  Those 
statements, while supportive of the Veteran's claim, are 
insufficient to warrant a grant of the benefit sought.  This 
is so because it does not appear that the physician reviewed, 
or had access to, the Veteran's complete, recorded medical 
and military history when he offered his opinion on the 
matter.  A new examination is required.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009);  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, 
in part, that an examination may be required under the 
provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal 
contains medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative relative to 
his application to reopen previously denied 
claims for service connection for a right 
knee disorder and residuals of right ankle 
sprain.  The letter must inform the Veteran 
that his claim for service connection for a 
right knee disorder was previously denied 
because there was no evidence of a right 
knee injury in service, because there was no 
evidence of in-service treatment for a 
chronic right knee disorder, and because the 
evidence otherwise failed to establish that 
his currently shown chronic right knee 
disorder began in or became worse during 
active military service.  The letter must 
also inform the Veteran that his claim for 
service connection for residuals of right 
ankle sprain was previously denied because, 
although the evidence showed that he injured 
the ankle in service, the evidence failed to 
show that he had any current, chronic 
residuals of that injury, and otherwise 
failed to establish that the currently shown 
disability of his right ankle began in or 
became worse during active military service.  
The letter must notify the Veteran that he 
needs to submit evidence that relates to the 
specific element(s) of service connection 
that were found insufficient in the previous 
denials.  The Veteran and his representative 
should be given a reasonable opportunity to 
respond to the notice, and any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Make efforts to obtain records of any 
relevant treatment the Veteran received at 
the VAMC in Columbia, Missouri, including 
any treatment he received for seizures or 
leg problems in May 1989, following the 
procedures set forth at 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be 
fully documented, and should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further 
efforts to obtain the evidence would be 
futile.  38 C.F.R. § 3.159(c)(2).  Any new 
or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file.  If records are not 
obtained, the Veteran and his representative 
should be provided notice that the records 
could not be obtained.

3.  Make efforts to obtain records of any 
relevant treatment the Veteran received at 
the VA CBOC in Jefferson City, Missouri and 
the Jefferson Barracks campus of the VAMC in 
St. Louis, Missouri, following the 
procedures set forth at 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be 
fully documented, and should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further 
efforts to obtain the evidence would be 
futile.  38 C.F.R. § 3.159(c)(2).  Any new 
or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file.  If records are not 
obtained, the Veteran and his representative 
should be provided notice that the records 
could not be obtained.

4.  Ask the SSA to provide copies of any 
records in its possession pertaining to the 
Veteran's reported application for SSA 
disability benefits, to include any medical 
records that were considered in making a 
decision on the application.  Efforts to 
obtain the evidence should be fully 
documented, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with 
the claims file.  If records are not 
obtained, the Veteran and his representative 
should be provided notice that the records 
could not be obtained.

5.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for a neurological 
examination.  After reviewing the claims 
file, examining the Veteran, and conducting 
any testing deemed necessary, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
Veteran has a current seizure disorder, and 
if so, whether it is more likely than not 
attributed to service.  In so doing, the 
examiner should comment on the significance, 
if any, of what appears to be a 1966 
notation in the Veteran's in-service dental 
record to the effect that he "passes out 
following [a]nesthesia"; the history and 
findings set out in the report of the 
Veteran's service separation examination, 
dated in October 1968; and the statements of 
the Veteran's treating VA physician, dated 
in June 2007, which appear to suggest that 
the most likely etiology of the Veteran's 
disorder is brain damage resulting from a 
hypoxemic injury in service.  A complete 
rationale for all opinions must be provided.

6.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


